

116 HR 602 IH: Relaunching America’s Workforce Act
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 602IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Scott of Virginia (for himself, Mr. Levin of Michigan, Ms. Bonamici, Ms. Craig, Mr. Pocan, Mrs. McBath, Mrs. Trahan, Mr. Castro of Texas, Mr. Horsford, Ms. Stevens, Mr. Sablan, Mr. Smith of Washington, Ms. Adams, Mr. Courtney, Mr. Foster, Ms. Meng, Mr. Takano, Mr. Norcross, Ms. Wild, Mr. Suozzi, Mr. Langevin, and Ms. Sherrill) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide State and local workforce and career and technical education systems with support to respond to the COVID–19 national emergency.1.Short title; table of contents(a)Short titleThis Act may be cited as the Relaunching America’s Workforce Act.(b)Table of contentsThe table of contents is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Special rule.Title I—Workforce Innovation and Opportunity ActSec. 101. Definitions and WIOA requirements.Subtitle A—Workforce development activities in response to the COVID–19 national emergencySec. 111. Workforce response activities.Sec. 112. National dislocated worker grants.Sec. 113. State dislocated worker activities responding to the COVID–19 emergency.Sec. 114. Youth workforce investment activities responding to the COVID–19 national emergency.Sec. 115. Adult employment and training activities responding to the COVID–19 national emergency.Subtitle B—Employment service COVID–19 national emergency response fundSec. 121. Employment service.Subtitle C—Job Corps response to the COVID–19 national emergency Sec. 131. Job Corps response to the COVID–19 national emergency.Subtitle D—National ProgramsSec. 141. Native American programs responding to the COVID–19 national emergency.Sec. 142. Migrant and seasonal farmworker program response.Sec. 143. YouthBuild activities responding to the COVID–19 national emergency.Sec. 144. Reentry employment opportunities responding to the COVID–19 national emergency.Sec. 145. Registered apprenticeship opportunities responding to the COVID–19 national emergency.Subtitle E—Adult education and literacy COVID–19 national emergency responseSec. 151. Definitions.Sec. 152. Adult education and literacy response activities.Sec. 153. Distribution of funds.Subtitle F—Community college and industry partnership grantsSec. 161. Community college and industry partnership grants.Subtitle G—General ProvisionsSec. 171. General provisions.Title II—Carl D. Perkins Career and Technical Education Act of 2006Sec. 201. Definitions and Perkins CTE requirements.Sec. 202. Perkins career and technical education.Sec. 203. General provisions.2.DefinitionsIn this Act:(1)Apprenticeship; apprenticeship programThe terms apprenticeship or apprenticeship program mean an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the ‘‘National Apprenticeship Act’’) (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), including any requirement, standard, or rule promulgated under such Act, as such requirement, standard, or rule was in effect on December 30, 2019.(2)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(3)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.(4)SecretaryThe term Secretary—(A)as used in subtitles A through D, and subtitle F of title I, means the Secretary of Labor; and(B)as used in subtitle E of title I and in title II, means the Secretary of Education.3.Special ruleAny funds made available under this Act that are used to fund an apprenticeship or apprenticeship program shall only be used for, or provided to, an apprenticeship or apprenticeship program that meets the definition of such term in section 2 of this Act, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of an apprenticeship or an apprenticeship program.IWorkforce Innovation and Opportunity Act101.Definitions and WIOA requirementsExcept as otherwise provided, in this title—(1)a term used that is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) shall have the meaning given such term; and(2)an allotment, allocation, or other provision of funds made in accordance with a provision of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) shall be made in compliance with the applicable requirements of such Act (29 U.S.C. 3101 et seq.), including the applicable requirements of section 182(e) of such Act (29 U.S.C. 3242(e)).AWorkforce development activities in response to the COVID–19 national emergency111.Workforce response activities(a)Funds for adults and dislocated workersWith respect to funds appropriated under section 113(d) or 115(c) and allotted or allocated to a State or local area for adult workforce development activities in accordance with paragraph (2)(A) or paragraph (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)), or allocated to a local area for dislocated worker workforce development activities in accordance with section 133(b)(2)(B) of such Act (29 U.S.C. 3173(b)(2)(B)), the following shall apply:(1)Eligibility of adults and dislocated workersSuch an adult or dislocated worker—(A)shall not be required to meet the requirements of section 134(c)(3)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(B));(B)may include an individual described in section 2102(a)(3)(A) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136); and(C)shall include individuals with barriers to employment, including individuals with disabilities.(2)Individualized career servicesSuch funds may be used to provide individualized career services described in section 134(c)(2)(A)(xii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)(A)(xii)) to any such adult and dislocated worker.(3)Incumbent worker trainingIn a case in which the local board for such local area provides to the Secretary an assurance that the local area will use such funds to provide the work support activities designed to assist low-wage workers in retaining and enhancing employment in accordance with section 134(d)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(1)(B)), such local board may—(A)use up to 40 percent of such funds for a training program for incumbent workers described in section 134(d)(4)(A)(i) of such Act (29 U.S.C. 3174(d)(4)(A)(i)); and(B)consider the economic impact of the COVID–19 national emergency to the employer or participants of such program in determining an employer’s eligibility under section 134(d)(4)(A)(ii) of such Act (29 U.S.C. 3174(d)(4)(A)(ii)) for the Federal share of the cost of such program.(4)Transitional jobs(A)In generalThe local board for such local area may use up to 40 percent of such funds to provide transitional jobs in accordance with section 134(d)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(d)(5)).(B)ClarificationSection 194(10) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3254(10)) shall not apply with respect to the funds used under subparagraph (A).(5)On-the-job trainingThe Governor or the local board for such area may take into account the impact of the COVID–19 national emergency as a factor in determining whether to increase the amount of a reimbursement to an amount up to 75 percent of the wage rate of a participant in accordance with 134(c)(3)(H) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)(H)).(6)Customized trainingThe local board of such area or Governor may take into account the impact of the COVID–19 national emergency as a factor in determining the portion of the cost of training an employer shall provide in accordance with section 3(14) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(14)).(b)Governor’s reserveOf the funds appropriated under section 113(d), 114(d), or 115(c) and allotted under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162, 3172) to a State in accordance with section 127(b)(1)(C) and paragraphs (1)(B) and (2)(B) of section 132(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)(1)(C); 3172(b)), the Governor—(1)shall make the reservation under section 128(a) and 133(a)(1) of such Act (29 U.S.C. 3163(a); 3173(a)(1)) and use the reserved funds for statewide activities described in section 129(b) or paragraphs (2)(B) or (3) of section 134(a) of such Act (29 U.S.C. 3164(b); 3174(a)); and(2)may make a reservation (in addition to the reservations described in paragraph (1)) of not more than 10 percent for activities related to responding to the COVID–19 national emergency if such funds are used for activities benefitting local areas within such State most impacted by the COVID–19 national emergency, including—(A)training for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers;(B)resources to support, allow for, or provide access to online services, including counseling, case management, and employment retention supports, and delivery by local boards, one-stop centers, one-stop operators, or training by eligible training providers; or(C)providing additional resources to such local areas to provide career services and supportive services for eligible individuals.(c)State workforce COVID–19 recovery planNot later than 60 days after a State receives funds appropriated under 113(d), 114(d), or 115(c), the Governor shall submit to the Secretary, as a supplement to the unified State plan submitted under sections 102(a) or 103(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(a); 3113(a)), a workforce plan that responds to the COVID–19 national emergency.112.National dislocated worker grants(a)Grants authorizedFrom the funds appropriated under subsection (e), the Secretary shall award, in accordance with section 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225), national dislocated worker grants to the entities that meet the requirements for the grants under such section to carry out the activities described in such section and in subsection (d) of this section.(b)PlanThe Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate, within 30 days, a plan for awarding grants under this section.(c)TimingSubject to the availability of appropriations to carry out this section, not later than 60 days after the date of enactment of this Act, the Secretary shall use not less than 50 percent of the funds appropriated under subsection (e) to award grants under this section. (d)Uses of funds(1)In generalNot fewer than half of the funds appropriated under subsection (e) shall be used to award grants under this section to respond to the COVID–19 national emergency as described in paragraph (2).(2)Response to COVID–19 national emergencyA grant awarded under this section to respond to the COVID–19 national emergency shall include the following: (A)Training and temporary employmentTraining and temporary employment to respond to the COVID–19 national emergency, ensuring any training or employment under this subparagraph provides participants with adequate and safe equipment, environments, and facilities for training and supervision, including positions or assignments—(i)as personal care attendants, direct service providers, or home health workers providing direct care and home health services for older individuals, individuals with disabilities, and other individuals with respiratory conditions and other underlying health conditions, or for individuals in urban, rural, and suburban local areas with excess poverty;(ii)in health care and health care support positions;(iii)to support State, local, or tribal health departments; or(iv)in a sector such as childcare, food retail, public service, manufacturing, or transportation. (B)Layoff responseActivities responding to layoffs of 50 or more individuals laid off by one employer, or communities where there are layoffs that significantly increase unemployment in such community as a result of the COVID–19 national emergency, such as in the hospitality, transportation, manufacturing, or retail industry sectors or occupations.(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 through fiscal year 2023.113.State dislocated worker activities responding to the COVID–19 emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 132 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172). (2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall—(A)use such funds to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency and activities described in subsection (c); and(B)allocate the remaining funds to local areas in accordance with section 133(b)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B)), which funds may be used for activities described in section 134 (other than section 134(a)). (b)Required usesEach State and local area shall use the funds received under this section to engage in the dislocated worker response activities described in sections 133(b)(2)(B) and 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)(2)(B); 3174), which shall include the activities described in subsection (c) of this section to support layoff aversion and provide necessary supports to eligible adults and dislocated workers and to employers facing layoffs due to the impacts of the COVID–19 national emergency.(c)COVID–19 dislocated worker emergency responseThe dislocated worker response activities shall include the following activities carried out by a State, in coordination with local areas impacted by the COVID–19 national emergency (including local areas in which layoffs, suspensions, or reductions of employment have occurred or have the potential to occur as a result of the COVID–19 national emergency):(1)Rapid response activitiesThe rapid response activities described in section 134(a)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(a)(2)(A)), including the layoff aversion strategies described in section 682.320 of subtitle 20, Code of Federal Regulations (as in effect on the date of enactment of this Act) to engage employers and adults at risk of dislocation. (2)Dislocated worker activitiesCoordination of projects for eligible adults and dislocated workers impacted by layoffs, suspensions, or reductions in employment as a result of the COVID–19 national emergency, targeted at immediate reemployment, career navigation services, supportive services, career services, training for in-demand industry sectors and occupations, provision of information on in-demand and declining industries, provision of information on employers who have a demonstrated history of providing equitable benefits and compensation and safe working conditions, access to technology and online skills training including digital literacy skills training, and other layoff supports or further layoff aversion strategies through adult employment and training activities.(3)Short-term training for COVID–19 emergency responseA prioritization or coordination of employment and training activities, including supportive services and career pathways, that prepare eligible adults and dislocated workers to participate in short-term training to meet the demands for health care workers, public health workers, personal care attendants, direct service providers, home health workers, and frontline workers responding to the COVID–19 national emergency, including in transportation, information technology, service sector, manufacturing, food service, maintenance, and cleaning, and which shall—(A)allow such individuals to maintain eligibility for career and training services through the period in which such individuals are in short-term employment to respond to the COVID–19 national emergency and in the period immediately following the conclusion of the short-term employment, to support transitions into further training or employment; and(B)ensure any such employment or training provides participants with adequate and safe equipment, environments, and facilities for training and supervision, including positions or assignments.(4)Coordination of activitiesCoordination of necessary training or career services with State vocational rehabilitation agencies to support individuals with disabilities who have experienced layoffs, suspensions, or reductions in employment opportunities due to the impact of the COVID–19 national emergency.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000 through fiscal year 2023.114.Youth workforce investment activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (d), the Secretary shall make allotments to States in accordance with section 127(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3162(b)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall—(A)use such funds to make the reservations required under section 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)), which reserved funds may be used for statewide activities described in section 129(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)) related to the COVID–19 national emergency and the activities described in subsection (b); and(B)allocate the remaining funds to local areas in accordance with section 128(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)), which funds may be used for the activities described in subsection (b).(b)Uses of funds(1)In generalIn using the funds received under this section, each State and local area shall prioritize providing services for youth impacted by diminished labor market opportunities for summer jobs or year-round employment due to the economic impacts of the COVID–19 national emergency, consistent with paragraph (2)(A), and youth with barriers to employment, including youth with disabilities.(2)Youth workforce investment activities(A)Employment opportunities for at-risk youthEach State and local area receiving funds under this section shall use not less than 50 percent of such funds to support summer and year-round youth employment for in-school and out-of-school youth—(i)with a priority for out-of-school youth and youth with multiple barriers to employment; and(ii)which shall include support for employer partnerships for youth employment and subsidized youth employment, and partnerships with community-based organizations to support such employment opportunities.(B)Other activitiesAny amounts not used to carry out the activities described in subparagraph (A) shall be used by State and local boards for carrying out the activities described in subsections (b) and (c) of section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164), including for the purposes of—(i)supporting in-school and out-of-school youth to connect to education and career pathways;(ii)establishing or expanding partnerships with community-based organizations to develop or expand work experience opportunities and the development of skills and competencies to secure and maintain employment, including supports for activities like peer-mentoring;(iii)subsidized employment, internships, work-based learning, and youth apprenticeships;(iv)work-readiness training activities and educational programs aligned to career pathways that support credential attainment and the development of employability skills;(v)engaging or establishing industry or sector partnerships to determine job needs and available opportunities for youth employment; (vi)conducting outreach to youth and employers;(vii)coaching, navigation, and mentoring services for participating youth, including career exploration, career counseling, career planning, and college planning services;(viii)coaching, navigation, and mentoring services for employers on how to successfully employ participating youth in meaningful work;(ix)providing services to youth to enable participation in the program, including supportive services, technological devices and access to other supports needed to access online services, including assistive technology for youth with disabilities, and follow-up services for not less than 12 months after the completion of participation, as appropriate; and(x)coordinating activities under this section with State and local educational agencies around academic calendars in response to the COVID–19 national emergency.(c)General provisionsA State or local area using funds under this section for youth placement in summer or year-round employment shall require that not less than 25 percent of the wages of each eligible youth participating in such employment be paid by the employer, except that such requirement may waived for an employer facing financial hardship due to the COVID–19 national emergency.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000 through fiscal year 2023.115.Adult employment and training activities responding to the COVID–19 national emergency(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to States in accordance with section 132(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3172(b)(1)).(2)Local areasNot later than 30 days after a State receives an allotment under paragraph (1), the State shall—(A)use such funds to make the reservations required under section 133(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(a)), which reserved funds may be used for statewide activities described in section 134(a) of such Act (29 U.S.C. 3174(a)) related to the COVID–19 national emergency; and(B)allocate such funds to local areas in accordance with paragraph (2)(A) or (3) of section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)). (b)Uses of funds(1)In generalEach State and local area shall use the funds received under this section to engage in the adult employment and training activities described in section 134 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174) to provide necessary supports and services to eligible adults who are adversely impacted by the COVID–19 national emergency, including individuals who are underemployed or most at-risk of unemployment (including individuals with disabilities), and shall coordinate with employers facing economic hardship or employment challenges due to economic impacts of the COVID–19 national emergency.(2)COVID–19 adult employment and training activities(A)Training services to employers and individuals impacted by the COVID–19 national emergencyOf the funds provided to a local area under subsection (a)(2), not less than one-third shall be used for providing training services to employers and individuals impacted by the COVID–19 national emergency as defined in section 134(c)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(3)), including—(i)incumbent worker training, on-the-job training, apprenticeship programs, and customized training activities;(ii)individual training accounts;(iii)training for in-demand industry sectors and occupations, including for digital literacy needed for such industry sectors and occupations; and(iv)activities supporting employee retention.(B)Underemployment and employment supportsOf the funds provided to a local area, and not used for activities under subparagraph (A), such funds shall be shall be used to provide the career services and supports described in section 134(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)) for workers facing underemployment, individuals seeking work, or dislocated workers, prioritizing individuals with barriers to employment or eligible adults who are adversely impacted by economic changes within their communities due to the COVID–19 national emergency, including— (i)career navigation supports to encourage and enable workers to find new pathways to in-demand careers and the necessary training to support those career pathways, or workplace learning advisors to support incumbent workers;(ii)virtual services and virtual employment and training activities, including providing appropriate accommodations to individuals with disabilities in accordance to the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and(iii)supportive services and individualized career services as described in section 134(c)(2)(A)(xii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3174(c)(2)(A)(xii)), including for individuals with disabilities through collaboration with the State vocational rehabilitation agency.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,500,000,000 through fiscal year 2023.BEmployment service COVID–19 national emergency response fund121.Employment service(a)In generalFrom the funds appropriated under subsection (c), the Secretary shall—(1)reserve not less than $100,000,000 for workforce information systems improvements, including for electronic tools and system building, and for the activities described in subsection (b)(1); and(2)use the funds remaining to make allotments to States in accordance with section 6 of the Wagner-Peyser Act (29 U.S.C. 49e), which for purposes of this section shall include the Commonwealth of the Northern Mariana Islands and American Samoa, for the activities—(A)described in subsection (b)(2) of this section; and(B)described in section 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2).(b)Uses of funds(1)Secretary uses of fundsThe Secretary shall use the funds reserved under subsection (a)(1) for—(A)workforce information grants to States for the development of labor market insights and evidence on the State and local impacts of COVID–19 and on promising reemployment strategies, and to improve access to tools and equipment for virtual products and service delivery;(B)the Workforce Information Technology Support Center, to facilitate voluntary State participation in multi-State data collaboratives that develop real-time State and local labor market insights on the impacts of COVID–19 and evidence to promote more rapid reemployment and economic mobility, using cross-State and cross-agency administrative data; and(C)improvements in short- and long-term State and local occupational and employment projections to facilitate reemployment, economic mobility, and economic development strategies.(2)State uses of fundsA State shall use an allotment received under subsection (a)(2) to—(A)provide additional resources for supporting employment service personnel employed on a merit system in providing reemployment services for unemployed and underemployed workers; (B)provide assistance for individuals impacted by the COVID–19 national emergency, including such individuals receiving unemployment insurance or seeking employment as a result of the emergency, which shall include providing for services such as reemployment services, job search assistance, job matching services based on the experience of individuals, individualized career services, and appropriate referral and coordination with agencies providing services to individuals with barriers to employment, including individuals with disabilities; and(C)provide services for employers impacted by the COVID–19 national emergency, which shall include services for employers dealing with labor force changes as a result of such emergency.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000,000 through fiscal year 2023.CJob Corps response to the COVID–19 national emergency 131.Job Corps response to the COVID–19 national emergency(a)Funding for Job Corps during the COVID–19 national emergencyFrom the funds appropriated under subsection (c), the Secretary—(1)shall provide funds to each entity with which the Secretary has entered into an agreement under section 147(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3197(a)(1)) to—(A) during the COVID–19 national emergency—(i)carry out the activities described in section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); and(ii)provide the child care described in section 148(e) of such Act (29 U.S.C. 3198(e));(B)retain existing capacity of each Job Corps Center, including existing residential capacity during and after the COVID–19 national emergency, and increase staffing and student capacity and resources related to section 145 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3195) to provide for full on-board strength after such emergency; and(C)during the 12-month period after the COVID–19 national emergency, carry out the graduate services described in section 148(d) of such Act (29 U.S.C. 3198(d)) for any individual who has graduated from Job Corps during the 3-month period after such emergency; and(2) may—(A)provide up to 15 percent of such funds to meet the operational needs of Job Corps centers (which may include the cleaning, sanitation, and necessary improvements of centers related to COVID–19);(B)support—(i)the relationship to opportunities, and links to employment opportunities described in paragraphs (2) and (3) of section 148(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(a)); and (ii)the academic, career, and technical education and training in section 148 of such Act (29 U.S.C. 3198) through virtual or remote means for any period in which some Job Corps participants are nonresidential due to the COVID–19 national emergency, including by providing technology resources necessary to participants during such periods;(C)provide for costs related to infrastructure projects, including technology modernization needed to provide for virtual and remote learning; and(D)provide for payment of Job Corps stipends, including emergency Job Corps stipends, and facilitate such payments through means such as debit cards with no usage fees, and corresponding financial literacy.(b)FlexibilityIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, additional flexibility shall be provided for Job Corps participants and practitioners, including the following:(1)Enrollment lengthNotwithstanding section 146(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3196(b)), the period of enrollment may extend beyond 2 years for an individual enrolled in Job Corps during the COVID–19 national emergency, as long as such extension does not exceed a 2-year, continuous period of enrollment after the COVID–19 national emergency.(2)Advanced career training programsNotwithstanding paragraph (1), with respect to advanced career training programs under section 148(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3198(c)) in which the enrollees may continue to participate for a period not to exceed 1 year in addition to the period of participation to which the enrollees would otherwise be limited, the COVID–19 national emergency shall not be considered as any portion of such additional 1-year participation period. (3)Counseling and job placementThe counseling and job placement services described in section 149 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3199) shall be available to former enrollees—(A)whose enrollment was interrupted due to the COVID–19 national emergency;(B)who graduated from Job Corps on or after January 1, 2020; or(C)who graduated from Job Corps not later than 3 months after the COVID–19 national emergency.(4)SupportThe Secretary shall provide additional support for the transition periods described in section 150 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3200), including the following:(A)Transition allowancesThe Secretary shall provide for the provision of additional transition allowances as described in subsection (b) of such section 150 (29 U.S.C. 3200) for Job Corps students who graduate during the periods described in subparagraphs (B) or (C) of paragraph (3). (B)Transition supportThe Secretary shall consider the period during the COVID–19 national emergency and the 3-month period following the conclusion of the COVID–19 national emergency as the period in which the provision of employment services as described in subsection (c) of such section 150 (29 U.S.C. 3200) shall be provided to former enrollees.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this subtitle $500,000,000 through fiscal year 2023.DNational Programs141.Native American programs responding to the COVID–19 national emergencyThere are authorized to be appropriated to carry out this section and activities as described in section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221) $150,000,000 through fiscal year 2023.142.Migrant and seasonal farmworker program response(a)Eligible migrant and seasonal farmworkerNotwithstanding the definition of eligible seasonal farmworker in section 167(i)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222(i)(3)), an individual seeking to enroll in a program funded under section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) during the COVID–19 national emergency may be considered eligible for such enrollment if such individual is a member of a family with a total family income equal to or less than 150 percent of the Federal poverty line. (b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section and activities as described in section 167 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3222) $150,000,000 through fiscal year 2023.143.YouthBuild activities responding to the COVID–19 national emergency(a)In generalIn order to provide for the successful continuity of services and enrollment periods during the COVID–19 national emergency, the Secretary shall—(1)make available 20 percent of the funds appropriated under subsection (c) to entities carrying out YouthBuild programs operating during the COVID–19 national emergency—(A)which may be used for carrying out the activities under section 171(c)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)); and(B)notwithstanding section 171(c)(2)(D) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)(2)(D)), of which up to 20 percent may be used for the administrative costs of carrying out activities under section 171(c)(2) of such Act (29 U.S.C. 3226(c)(2)), so long as any amount used under this section for administrative costs that exceeds the amount authorized for administrative costs under section 171(c)(2)(D) of such Act (29 U.S.C. 3226(c)(2)(D)) is used for administrative costs related to responding to the COVID–19 national emergency; (2)after using funds in accordance with paragraph (1), use 80 percent of the funds appropriated under subsection (c) to—(A)reserve funds in accordance with section 171(g)(2)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(g)(2)(B)); and(B)award grants in accordance with section 171(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(c)), which may be awarded as supplemental awards to eligible entities receiving grants under such section 171(c) for program year 2019 or 2020; and(3)provide for the flexibility described in subsection (b) for YouthBuild participants and practitioners. (b)FlexibilityDuring the COVID–19 national emergency, the Secretary shall provide for flexibility for YouthBuild participants and practitioners, including the following:(1)EligibilityNotwithstanding the age requirements for enrollment under section 171(e)(1)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(1)(A)(i)), an individual seeking to participate in a YouthBuild program and who turns 25 during the COVID–19 national emergency may be eligible for such participation, as long as such individual is not more than age 25 on the date of enrollment.(2)Participation lengthNotwithstanding section 171(e)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3226(e)(2)), the period of participation in a YouthBuild program may extend beyond 24 months for an individual participating in such program during the COVID–19 national emergency, as long as such extension does not exceed a 24-month, continuous period of enrollment after the COVID–19 national emergency.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $250,000,000 through fiscal year 2023.144.Reentry employment opportunities responding to the COVID–19 national emergency(a)In generalThe Secretary shall—(1)not later than 30 days after the date of enactment of this Act, announce an opportunity for grants or contacts in accordance with section 169(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)) for the activities described in subsection (b) of this section; and(2)from the funds appropriated under subsection (c), not later than 45 days after the date on which an entity submits an application that meets the requirements of the Secretary under this section, award funds under this section to such entity.(b)Use of funds(1)In generalFunds under this section shall be used to support reentry employment opportunities for justice-involved youth and young adults, formerly incarcerated adults, and former offenders during and following the COVID–19 national emergency, with priority given to providing for subsidized employment, transitional jobs, and creating stronger alignment with the workforce system and participant supports under subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3151 et seq.). (2)Grants for intermediaries(A)ReservationOf the amount appropriated under subsection (c), the Secretary shall reserve not less than $87,500,000 for grants under this paragraph.(B)GrantsThe Secretary shall make grants, on a competitive basis, to national and regional intermediaries that prepare young, formerly incarcerated individuals described in paragraph (1), including such individuals who have dropped out of school or other educational programs, for reentry employment opportunities described in paragraph (1). In making the grants, the Secretary shall give priority to intermediaries proposing projects serving high-crime, high-poverty areas.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $350,000,000 through fiscal year 2023.145.Registered apprenticeship opportunities responding to the COVID–19 national emergency(a)In generalFrom the funds appropriated under subsection (d), the Secretary shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis to create or expand apprenticeship programs registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), which shall include pre-apprenticeship and youth apprenticeship programs.(b)Use of fundsIn making awards under subsection (a), the Secretary shall ensure that—(1)not less than 50 percent of the funds appropriated under subsection (d) shall be awarded to States in accordance with the award information described in the Department of Labor Employment and Training Administration Training and Employment Guidance Letter No. 17–18 issued on May 3, 2019; (2)the remaining funds appropriated under subsection (d) after funds are awarded under paragraph (1) shall be used for supporting national industry and equity intermediaries and local intermediaries; and(3)funds awarded under this section shall be used for creating or expanding registered apprenticeship opportunities, including pre-apprenticeships and youth apprenticeships, and activities including—(A)supportive services;(B)recruitment and retention strategies for program participants with a priority for programs serving a high number or high percentage of individuals with barriers to employment and nontraditional apprenticeship populations, including individuals with disabilities; (C)expansion of registered apprenticeship program opportunities in high-skill, high-wage, or in-demand industry sectors and occupations;(D)costs associated with related instruction or wages while participating in related instruction; (E)improving educational alignment; and(F)encouraging employer participation.(c)Secretarial responsibilitiesNot later than 30 days after the date of enactment of this Act, the Secretary shall identify and disseminate strategies and tools to support virtual and online learning and training in registered apprenticeship programs.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 through fiscal year 2023.EAdult education and literacy COVID–19 national emergency response151.DefinitionsIn this subtitle, the terms adult education, adult education and literacy activities, eligible agency, eligible provider, and integrated education and training have the meanings given the terms in section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).152.Adult education and literacy response activities(a)Online service delivery of adult education and literacy activitiesDuring the COVID–19 national emergency, an eligible agency may use funds available to such agency under paragraphs (2) and (3) of section 222(a) of the Workforce Innovation and Opportunity Act (20 U.S.C. 3302(a)) for the administrative expenses of the eligible agency related to transitions to online service delivery of adult education and literacy activities.(b)Secretarial responsibilitiesNot later than 30 days after the date of enactment of this Act, the Secretary shall, in carrying out section 242(c)(2)(G) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3332(c)(2)(G)), identify and disseminate to States strategies and virtual proctoring tools to—(1)assess the progress of learners in adult education programs based upon valid research, as appropriate; and(2)measure the progress of such programs in meeting the State-adjusted levels of performance described in section 116(b)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)).153.Distribution of funds(a)Reservation of funds; grants to eligible agenciesFrom the amounts appropriated under subsection (c), the Secretary shall—(1)make reservations in accordance with section 211(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291(a)); and(2)award grants to eligible agencies in accordance with section 211(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3291(b)), of which not less than 10 percent of funds awarded shall be used to provide adult education and literacy activities in correctional facilities.(b)Uses of fundsEach State and local area shall use the funds received through subsection (a)(2) to expand the capacity of adult education providers to prioritize serving adults with low-literacy or numeracy levels negatively impacted by the economic consequences of the COVID–19 national emergency, which may include—(1)expanding the infrastructure needed for the provision of services and educational resources online or through digital means, including the provision of technology or internet access to students and instructional staff to enable virtual or distance learning, including the provision of assistive technology as applicable;(2)creating or expanding digital literacy curriculum and resources, including professional development activities to aid instructional and program staff in providing online or digital training to students, including activities undertaken to ensure the accessibility of such resources to individuals with disabilities; and(3)equipping adult education providers to partner more closely with workforce development partners on implementation strategies such as integrated education and training to prepare adult learners for high-skill, high-wage, or in-demand industry sectors and occupations on an accelerated timeline.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000,000 through fiscal year 2023.FCommunity college and industry partnership grants161.Community college and industry partnership grants(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means an eligible institution or a consortia of such eligible institutions.(2)Eligible institutionThe term eligible institution means a public institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) at which the highest degree that is predominantly awarded to students is an associate degree, including a 2-year Tribal College or University (as defined in section 316 of the Higher Education Act (20 U.S.C. 1059c)).(3)Perkins CTE definitionsThe terms career and technical education, dual or concurrent enrollment, and work-based learning have the meanings given the terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(b) Authority To make grants, contracts, and cooperative agreements(1)In generalFrom the funds appropriated under subsection (h) and not reserved under subsection (f), the Secretary (acting through the Employment and Training Administration), in collaboration with the Secretary of Education (acting through the Office of Career, Technical, and Adult Education), shall award, on a competitive basis, grants, contracts, or cooperative agreements in accordance with section 169(b)(5) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3224(b)(5)) to eligible entities to assist such eligible entities in—(A)establishing and scaling career training programs, including career and technical education programs;(B)establishing industry and sector partnerships to inform such programs; and(C)providing necessary student supports.(2)Award amountsThe total amount of funds awarded under this section to an eligible entity shall not exceed—(A)in the case of an eligible entity that is a single eligible institution, $2,500,000; and (B)in the case of an eligible entity that is a consortia of eligible institutions, $15,000,000.(3)Award periodA grant, contract, or cooperative agreement awarded under this section shall be for a period of not more than 4 years, except that the Secretary may extend such a grant, contract, or cooperative agreement for an additional 2-year period, based on the outcomes reported under subsection (g)(1) of the programs supported under such grant, contract, or cooperative agreement.(4)Equitable distributionIn awarding funds under this section, the Secretary shall ensure, to the extent practicable, the equitable distribution of funds, based on—(A)geography (such as urban and rural distribution); and(B)States and local areas significantly impacted by the COVID–19 national emergency.(c)PriorityIn awarding funds under this section, the Secretary shall give priority to eligible entities that will use such funds to serve individuals impacted by the COVID–19 national emergency, as demonstrated by providing an assurance in the application submitted under subsection (d) that the eligible entity will use such funds to—(1)serve such individuals with barriers to employment, veterans, spouses of members of the Armed Forces, Native American Indians, Alaska Natives, Native Hawaiians, individuals with disabilities, or incumbent workers who are low-skilled and who need to increase their employability skills;(2)serve such individuals from each major racial and ethnic group and gender with lower than average educational attainment in the State or employment in the in-demand industry sector or occupation that such award will support; or(3)serve areas with high unemployment rates or high levels of poverty, including rural areas.(d)ApplicationAn eligible entity seeking an award of funds under this section shall submit to the Secretary an application containing a grant proposal at such time and in such manner, and containing such information, as required by the Secretary, including a detailed description of the following:(1)Each entity (and the roles and responsibilities of each entity) with which the eligible entity will partner to carry out activities under this section, including each of the following: (A)An industry or sector partnership representing a high-skill, high-wage, or in-demand industry sector or occupation. (B)A State higher education agency or a State workforce agency.(C)To the extent practicable—(i)State or local workforce development systems;(ii)economic development and other relevant State or local agencies;(iii)one or more community-based organizations;(iv)one or more institutions of higher education that primarily award 4-year degrees with which the eligible institution has developed or will develop articulation agreements for programs created or expanded using funds under this section; (v)one or more providers of adult education; and(vi)one or more labor organizations or joint labor-management partnerships.(2)The programs that will be supported with such award, including a description of—(A)each program that will be developed or expanded, and how the program will be responsive to the high-skill, high-wage, or in-demand industry sectors or occupations in the geographic region served by the eligible entity under this section, including—(i)how the eligible entity will collaborate with employers to ensure each such program will provide the skills and competencies necessary to meet future employment demand; and(ii)the quantitative data and evidence that demonstrates the extent to which each such program will meet the needs of employers and workers in the geographic area served by the eligible entity under this section;(B)the recognized postsecondary credentials to be awarded under each program described in subparagraph (A); (C)how each such program will facilitate cooperation between representatives of workers and employers in the local areas to ensure a fair and engaging workplace that balances the priorities and well-being of workers with the needs of businesses;(D)the extent to which each such program aligns with a statewide or regional workforce development strategy, including such strategies established under section 102(b)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112(b)(1)); and(E)how the eligible entity will ensure the quality of each such program, the career pathways within each such program, the stackability and portability of credentials earned as part of each such program, and the jobs in the industry sectors or occupations to which each such program is aligned.(3)The extent to which the eligible entity can leverage additional resources, and a demonstration of the future sustainability of each such program.(4)How each such program and activities carried out under the grant will include evidence-based practices, including a description of such practices. (5)The student populations that will be served by the eligible entity, including—(A)an analysis of any barriers to employment or barriers to postsecondary education that such populations face, and an analysis of how the services to be provided by the eligible entity under this section will address such barriers; and(B)how the eligible entity will support such populations to establish a work history, demonstrate success in the workplace, and develop the skills and competencies that lead to entry into and retention in unsubsidized employment.(6)Assurances the eligible entity will participate in and comply with third-party evaluations described in subsection (f)(3).(e)Use of funds(1)In generalAn eligible entity shall use a grant awarded under this section to establish and scale career training programs, including career and technical education programs, and career pathways and supports for students participating in such programs.(2)Student support and emergency servicesNot less than 15 percent of the grant awarded to an eligible entity under this section shall be used to carry out student support services, which may include the following:(A)Supportive services, including childcare, transportation, mental health services, or substance use disorder prevention and treatment, assistance in obtaining health insurance coverage, housing, and other benefits, as appropriate.(B)Connecting students to State or Federal means-tested benefits programs, including the means-tested Federal benefits programs described in subparagraphs (A) through (F) of section 479(d)(2) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(d)(2)).(C)The provision of direct financial assistance to help students facing financial hardships that may impact enrollment in or completion of a program assisted with such funds.(D)Navigation, coaching, mentorship, and case management services, including providing information and outreach to populations described in subsection (c) to take part in a program supported with such funds.(E)Providing access to necessary supplies, materials, technological devices, including assistive technology as applicable, or required equipment, and other supports necessary to participate in such programs.(3)Additional required program activitiesThe funds awarded to an eligible entity under this section that remain after carrying out paragraph (2) shall be used to—(A)create, develop, or expand articulation agreements (as defined in section 486A(a) of the Higher Education Act of 1965 (20 U.S.C. 1093a(a)), credit transfer agreements, policies to award credit for prior learning, corequisite remediation, dual or concurrent enrollment programs, career pathways, and competency-based education;(B)establish or expand industry or sector partnerships to develop or expand quality academic programs and curricula; (C)establish or expand work-based learning opportunities, including apprenticeship programs registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) or paid internships;(D)establish or implement plans for the eligible entity to be included on the list of eligible providers of training services described in section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d));(E)award academic credit or provide for academic alignment towards credit pathways for programs assisted with such funds, including industry recognized credentials, competency-based education, or work-based learning; (F)make available open, searchable, and comparable information on the recognized postsecondary credentials awarded under such programs, including the related skills or competencies and related employment and earnings outcomes; or(G)acquire equipment necessary to support activities permitted under this section.(f)Secretarial reservationsNot more than 5 percent of the funds appropriated for a fiscal year may be used by the Secretary for—(1)the administration of the program under this section, including providing technical assistance to eligible entities;(2)targeted outreach to eligible institutions serving a high number or high percentage of low-income populations and rural serving eligible institutions, to provide guidance and assistance in the grant application process under this section; and(3)a rigorous, third-party evaluation that uses experimental or quasi-experimental design or other research methodologies that allow for the strongest possible causal inferences to determine whether each eligible entity carrying out a program supported under this section has met the goals of such program as described in the application submitted by such eligible entity, including through a national assessment of all such programs at the conclusion of each award period described in subsection (b)(3).(g)Reports and dissemination(1)Reports(A)Eligible entityEach eligible entity receiving a grant, contract, or cooperative agreement under this section shall submit to the Secretary, for each year of the award period of such grant, contract, or cooperative agreement, and for the entire award period, 1 year after the conclusion of such award period, a report that includes—(i)a description of the programs supported with such funds, including activities carried out directly by the eligible entity and activities carried out by each partner of the eligible entity described in subsection (d)(1); (ii)data on each population served with the funds and labor market outcomes of each such population; (iii)resources leveraged by the eligible entity to support activities under this section; and(iv)the performance of each such program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i)).(B)SecretaryUpon receipt of a report under subparagraph (A), the Secretary shall submit such report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(2)DisseminationEach eligible entity receiving funds under this section shall—(A)participate in activities to disseminate related research and best practices; and(B)to the extent practicable, and as determined by the Secretary, make available to the public any materials created under the grant.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000,000 through fiscal year 2025.GGeneral Provisions171.General provisions(a)Supplement, not supplantFunds made available under this title shall be used only to supplement, and shall not supplant, the funds that would, in the absence of such Federal funds, be made available from State or local public funds for adult education and literacy activities, employment and training activities, or other activities carried out under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)EvaluationsAny activity or program carried out with funds received under this title shall be subject to—(1)performance accountability indicators in accordance with section 116(b)(2)(A) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)) or as provided—(A)with respect to an activity or program carried out under section 131, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)); and(B)with respect to an activity or program carried out under section 143, the measurement with performance accountability indicators shall be in accordance with section 116(b)(2)(A)(ii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(ii)); and(2)rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studying job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary of Labor shall—(1)support the administration of the funds under this title and the evaluation of activities described in subsection (b), including providing guidance and technical assistance to States and local areas;(2)establish an interagency agreement with the Department of Education for—(A)coordination of funding priorities, including with other relevant Federal agencies, as applicable;(B)dissemination and administration of grants and funding under this title; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments and facilitate greater blending and braiding of Federal and non-Federal funds;(3)provide guidance and financial support to States and local areas on how to make information on recognized postsecondary credentials and related competencies being awarded with funds under this title publicly available, searchable, and comparable as linked open data;(4)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this title in accordance with the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and(5)provide no less than $1,000,000 for each fiscal year for the Office of Inspector General at the Department of Labor to oversee the administration and distribution of funds under this title.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $90,000,000 through fiscal year 2025.IICarl D. Perkins Career and Technical Education Act of 2006201.Definitions and Perkins CTE requirementsExcept as otherwise provided, in this title—(1)a term used that is defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) shall have the meaning given such term; and(2)an allotment, allocation, or other provision of funds made in accordance with a provision of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) shall be made in compliance with the applicable requirements of such Act.202.Perkins career and technical education(a)Distribution of funds(1)StatesFrom the amounts appropriated under subsection (c), the Secretary shall make allotments to eligible agencies in accordance with section 111(a)(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2321(a)(3)).(2)Local areas(A)In generalNot later than 30 days after an eligible agency receives an allotment under paragraph (1), the State shall make available such funds in accordance with section 112(a) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2322(a)), including making such funds available for distribution to eligible recipients in accordance with sections 131 and 132 of such Act (20 U.S.C. 2531; 2532).(B)Reserved fundsAn eligible agency that reserves funds in accordance with section 112(a)(1) of such Act (20 U.S.C. 2322(a)(1)) to be used in accordance with section 112(c) of such Act (20 U.S.C. 2322(c)) may also use such reserved funds for digital, physical, or technology infrastructure-related projects to improve career and technical education offerings within the State.(b)Uses of fundsEach eligible agency and eligible recipient shall use the funds received under this section to carry out activities to improve or expand career and technical education programs and programs of study to adequately respond to State and local needs as a result of the COVID–19 national emergency, including—(1)expanding and modernizing digital, physical, or technology infrastructure to deliver in-person, online, virtual, and simulated educational and work-based learning experiences;(2)acquiring appropriate equipment, technology, supplies, and instructional materials aligned with business and industry needs, including machinery, testing equipment, tools, hardware, software, other new and emerging instructional materials, and assistive technology as applicable;(3)providing incentives to employers and CTE participants facing economic hardships due to the COVID–19 national emergency to participate in work-based learning programs;(4)expanding or adapting program offerings or supports based on an updated comprehensive needs assessment to respond to employers’ and CTE participants’ changing needs as a result of the COVID–19 national emergency; and(5)providing for professional development and training activities for career and technical education teachers, faculty, school leaders, administrators, specialized instructional support personnel, career guidance and academic counselors, and paraprofessionals to support activities carried out under this section.(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $1,000,000,000 through fiscal year 2023.203.General provisions(a)Supplement, not supplantFunds made available under this title shall be used only to supplement, and shall not supplant, the funds that would, in the absence of such Federal funds, be made available from State or local public funds for career and technical education programs or other activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).(b)EvaluationsAny activity or program carried out with funds received under this title shall be subject to—(1)performance accountability indicators in accordance with section 113 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323); and(2)rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity or program, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies, including studying job quality measures and credential transparency.(c)Uses of fundsFrom the funds appropriated under subsection (d), the Secretary of Education shall—(1)support the administration of the funds for this title and the evaluation of activities described in subsection (b);(2)establish an interagency agreement with the Secretary of Labor for—(A)coordinating funding priorities, including with other relevant Federal agencies, as applicable;(B)dissemination and administration of grants and funding under this title; and(C)execution of research and evaluation activities to minimize the duplication of efforts and job training investments and facilitate greater blending and braiding of Federal and non-Federal funds;(3)not later than 30 days after the date of enactment of this Act, issue guidance for implementing this title in accordance with the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.); and(4)provide not less than $250,000 for each fiscal year for the Office of Inspector General at the Department of Education to oversee the administration and distribution of funds under this title.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 through fiscal year 2025.